SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

440
KA 10-01076
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

THEODORE MCCOLLUM, DEFENDANT-APPELLANT.


JONES & MORRIS, VICTOR (MICHAEL A. JONES, JR., OF COUNSEL), FOR
DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (BRIAN D. DENNIS
OF COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Ontario County Court (Frederick G.
Reed, A.J.), dated March 23, 2010. The order denied defendant’s
petition to modify the determination that he is a level three risk
pursuant to the Sex Offender Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order denying his petition
pursuant to Correction Law § 168-o (2) seeking to modify the prior
determination that he is a level three risk pursuant to the Sex
Offender Registration Act (§ 168 et seq). “We agree with County Court
that defendant failed to meet his ‘burden of proving the facts
supporting the requested modification by clear and convincing
evidence’ ” (People v Higgins, 55 AD3d 1303, quoting § 168-o [2]; see
People v Cullen, 79 AD3d 1677).




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court